Exhibit 10.1 LOAN AGREEMENT THIS is an agreement (the “Agreement”) made this 6 day of June, 2014, by FIRST HAWAIIAN BANK, a Hawaii corporation, as lender (the “Lender”), and MAUI LAND & PINEAPPLE COMPANY, INC., a Hawaii corporation (the “Borrower”). This Agreement concerns the establishment of a revolving credit facility (the “Facility”) in the maximum principal amount of THREE MILLION FIVE HUNDRED THOUSAND AND NO/100 DOLLARS ($3,500,000.00) to be made available to the Borrower by the Lender for general working capital and corporate purposes, pursuant to which the Borrower may obtain Advances from the Lender, all upon the terms and conditions set forth below. In consideration of the mutual covenants hereinafter set forth, and intending to be legally bound thereby, the Borrower and the Lender hereby agree as follows: SECTION 1. Definitions. As used in this Agreement, each of the following terms shall have the meaning set forth below with respect thereto: “
